Exhibit 99.1 FOR RELEASE: IMMEDIATELY Frank Leto, President, CEO FOR MORE INFORMATION CONTACT: 610-581-4730 Bryn Mawr Bank Corp oration Names Michael W. Harrington as Chief Financial Officer and Treasurer BRYN MAWR, Pa., September 9, 2015 - Bryn Mawr Bank Corporation (NASDAQ: BMTC) (the “Corporation”), parent of The Bryn Mawr Trust Company (the “Bank”), today announced that Michael W. Harrington has been named Chief Financial Officer and Treasurer of the Corporation and Executive Vice President, Chief Financial Officer and Treasurer of the Bank. Mr. Harrington will officially join Bryn Mawr Trust on October 5, 2015. Prior to joining Bryn Mawr Trust, Mr. Harrington served as Chief Financial Officer and Treasurer of Susquehanna Bankshares, Inc. Prior to Susquehanna, Mr. Harrington was at First Niagara Group, a multi-state bank where he served as Treasurer and Chief Investment Officer. “Mike brings broad and diverse experience along with the big-bank perspective that comes from his leadership of financial groups at large growth-oriented banking institutions. He is a strategic thinker and a talented executive with a deep understanding of the regulatory and competitive issues facing our industry. I look forward to working with Mike and our management team to grow, what we consider to be, the best community bank in the region,” said Frank Leto, President and Chief Executive Officer. Mr. Leto further commented, “I would like to thank David Takats for his efforts, acting as interim Chief Financial Officer, while we conducted the executive search for a new CFO. David is, and will continue to be, a real asset to the BMT team.” Mr. Harrington is originally from Lansdale, PA, and earned a Bachelor of Science degree in business administration from Bloomsburg University and a Masters of Business Administration in finance from St. Joseph’s University. FORWARD LOOKING STATEMENTS AND SAFE HARBOR This press release contains statements which, to the extent that they are not recitations of historical fact may constitute forward-looking statements for purposes of the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended. Such forward-looking statements may include financial and other projections as well as statements regarding the Corporation’s future plans, objectives, performance, revenues, growth, profits, operating expenses or the Corporation’s underlying assumptions. The words “may,” “would,” “should,” “could,” “will,” “likely,” “possibly,” “expect,” “anticipate,” “intend,” “estimate,” “target,” “potentially,” “probably,” “outlook,” “predict,” “contemplate,” “continue,” “plan,” “forecast,” “project,” “are optimistic,” “are looking,” “are looking forward” and “believe” or other similar words and phrases may identify forward-looking statements. Persons reading this press release are cautioned that such statements are only predictions, and that the Corporation’s actual future results or performance may be materially different. Such forward-looking statements involve known and unknown risks and uncertainties. A number of factors, many of which are beyond the Corporation's control, could cause our actual results, events or developments, or industry results, to be materially different from any future results, events or developments expressed, implied or anticipated by such forward-looking statements, and so our business and financial condition and results of operations could be materially and adversely affected. Such factors include, among others, that the integration of Continental Bank Holding, Inc.'s business with the Corporation may take longer than anticipated or be more costly to complete and that the anticipated benefits, including any anticipated cost savings or strategic gains may be significantly harder to achieve or take longer than anticipated or may not be achieved, our need for capital, our ability to control operating costs and expenses, and to manage loan and lease delinquency rates; the credit risks of lending activities and overall quality of the composition of our loan, lease and securities portfolio; the impact of economic conditions, consumer and business spending habits, and real estate market conditions on our business and in our market area; changes in the levels of general interest rates, deposit interest rates, or net interest margin and funding sources; changes in banking regulations and policies and the possibility that any banking agency approvals we might require for certain activities will not be obtained in a timely manner or at all or will be conditioned in a manner that would impair our ability to implement our business plans; changes in accounting policies and practices; the inability of key third-party providers to perform their obligations to us; our ability to attract and retain key personnel; competition in our marketplace; war or terrorist activities; material differences in the actual financial results, cost savings and revenue enhancements associated with our acquisitions; and other factors as described in our securities filings. All forward-looking statements and information set forth herein are based on management’s current beliefs and assumptions as of the date hereof and speak only as of the date they are made. The Corporation does not undertake to update forward-looking statements. For a complete discussion of the assumptions, risks and uncertainties related to our business, you are encouraged to review our filings with the Securities and Exchange Commission, including our most recent Annual Report on Form 10-K, as updated by our quarterly or other reports subsequently filed with the SEC. # # # #
